             Case 18-23289                   Doc          Filed 08/25/20                Entered 08/25/20 12:49:18                           Desc Main
                                                              Document                  Page 1 of 7

Fill in this information to identify the case:

Debtor 1
                           Aneta Gawle

Debtor 2
(Spouse, if filing)        Gracjan Gawle

United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              18-23289



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Nationstar Mortgage LLC d/b/a Mr. Cooper                                  Court claim no. (if known):           9


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       2234                                             Must be at least 21 days after            11/01/2020
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                         $2,128.40
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $934.28                                        New escrow payment:        $991.59


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                    %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
            Case 18-23289                 Doc       Filed 08/25/20                 Entered 08/25/20 12:49:18                 Desc Main
                                                        Document                   Page 2 of 7



Debtor 1            Aneta Gawle                                                               Case number (if known)   18-23289
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Peter C. Bastianen                                                                       Date        8/25/2020
    Signature



Print                  Peter C. Bastianen                                                            Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-Four@il.cslegal.com

                                                                                                                                         File #14-18-09493




Official Form 410S1                                                Notice of Mortgage Payment Change                                       page 2
    Case 18-23289           Doc       Filed 08/25/20   Entered 08/25/20 12:49:18   Desc Main
                                          Document     Page 3 of 7

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
August 25, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on August 25, 2020.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by
electronic notice through ECF
Aneta Gawle , Gracjan Gawle , Debtor(s), 1969 Flagstaff Ct., Glendale Heights, IL 60139
David M. Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Peter C. Bastianen


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-18-09493

NOTE: This law firm is a debt collector.
page1
781                   Case 18-23289               Doc       Filed 08/25/20            Entered 08/25/20 12:49:18 Desc Main
                                                                Document              Page  4 of 7
                                                                                        08/04/2020       OUR INFO
                                            PO Box 818060                                                            ONLINE
                                            5801 Postal Road                                                         www.mrcooper.com
                                            Cleveland, OH 44181
                                                                                                                     YOUR INFO
                                                                                                                     CASE NUMBER
                                              PERSONAL INFORMATION REDACTED                                          1823289

                                                                                                                     LOAN NUMBER
        ANETA GAWLE
        1969 FLAGSTAFF CT
                                                                                                                     PROPERTY ADDRESS
        GLENDALE HEIGHTS,IL 60139
                                                                                                                     1969 FLAGSTAFF CT
                                                                                                                     GLENDALE HEIGHTS,IL 60139




        Dear ANETA GAWLE,

        Why am I receiving this letter?
        An escrow analysis was performed on the above referenced account.

        What do I need to know?
        Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
        statement is for informational purposes only and should not be construed as an attempt to collect a debt.

        What do I need to do?
        If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
        attorney’s name, address and telephone number to us.

        If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
        (CT). Visit us on the web at www.mrcooper.com for more information.

        Sincerely,

        Mr. Cooper
        Bankruptcy Department

        Enclosure: Escrow Account Disclosure Statement




        Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
        Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
        recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
        discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
        debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
        obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
        attempt to collect against the borrower personally or an attempt to revive personal liability.
        If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
        loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
        attempt to collect a debt from you personally.
Case 18-23289   Doc   Filed 08/25/20   Entered 08/25/20 12:49:18   Desc Main
                          Document     Page 5 of 7
                Case 18-23289                 Doc         Filed 08/25/20               Entered 08/25/20 12:49:18 Desc Main
                                                              Document                 Page 6 Escrow
                                                                                              of 7    Account Disclosure Statement
                                        PO Box 818060
                                        5801 Postal Road                                            Customer Service: 888-480-2432
                                        Cleveland, OH 44181                                         Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
ANETA GAWLE
1969 FLAGSTAFF CT                                                                                   Your Loan Number:
GLENDALE HEIGHTS,IL 60139                                                                           Statement Date: 08/04/2020




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid negative balance in the event
                             of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $559.05. Due to this shortage and changes
    mean for me?             in your taxes and insurance premiums, your monthly escrow payment will increase by $10.72. Eﬀective 11/01/2020, your
                             new total monthly payment** will be $2,128.40.

         What do I           You may either 1) make the new monthly payment listed of $2,128.40 or 2) pay the shortage in part or in full by sending
        need to do?          the full or partial shortage amount along with the completed coupon below. If you choose to pay in full, please note your new
                             monthly payment will be $2,081.81, which includes adjustments made for changes in taxes and insurance premiums.

                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                                Payment
  PRINCIPAL AND INTEREST                                                          $1,136.81                                   $0.00                      $1,136.81
  ESCROW                                                                           $934.28                                   $10.72                       $945.00
  SHORTAGE SPREAD                                                                     $0.00                                 $46.59                         $46.59
  Total Payment                                                                 $2,071.09                                   $57.31                     $2,128.40
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly escrow payment, as shown
 below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                           $1,571.02                                                                                       $1,011.97


                                                                      $559.05 / 12 = $46.59
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  COUNTY TAX                                                                          $8,187.51                                $29.62                    $8,217.13
  FHAMIP INS                                                                          $1,913.88                                 $0.00                    $1,913.88
  HAZARD SFR                                                                          $1,110.00                                $99.00                    $1,209.00
  Annual Total                                                                      $11,211.39                               $128.62                   $11,340.01
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.



Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.


         DETACH HERE AND RETURN WITH YOUR PAYMENT. PLEASE ALLOW A MINIMUM OF 7 TO 10 DAYS FOR POSTAL DELIVERY.


                                                                                        Escrow Shortage Payment Options:
                            www.mrcooper.com                                            I understand that my tax and/or insurance has increased and that my
     PLEASE CHECK BOX IF MAILING ADDRESS
                                                                                        escrow account is short $559.05. I have enclosed a check for:
     OR PHONE NUMBER HAS CHANGED.
     ENTER CHANGES ON BACK OF COUPON.
                                                                                                  Option 1: $559.05, the total shortage amount. I understand
                                                                                                  that if this is received by 11/01/2020, my monthly mortgage
                                                                                                  payment will be $2,081.81, starting 11/01/2020.
     Loan#:
     ANETA GAWLE                                                                                  Option 2:                              , part of the shortage.

                                                                                        You do not need to do anything if you want to have all of your
    MR. COOPER
                                                                                        shortage divided evenly among the next 12 months.
    PO BOX 650783                                                            WRITE YOUR LOAN NUMBER ON
    DALLAS, TX 75265 0783                                                    YOUR CHECK OR MONEY ORDER             TOTAL AMOUNT OF YOUR CHECK
                                                                             AND  MAKE  PAYABLE TO MR.                  DO NOT SEND CASH
                                                                             COOPER
                Case 18-23289                Doc         Filed 08/25/20              Entered 08/25/20 12:49:18                 Desc Main
                                                             Document                Page 7 of 7
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                              INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed           ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                 ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                 ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected              ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                         ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                              ● Premium refund received
                                                          ● New tax escrow requirement paid                  ● New insurance escrow requirement paid
                                                                                                             ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 08/19 through 10/20. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year.Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $1,571.02 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $1,011.97 will be
reached in August 2021. When subtracted from your minimum required balance of $1,571.02, an Escrow Shortage results in the amount of $559.05. These
amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                      Description                 Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                Balance            Balance
                                                                                                        Start                    $2,324.40           $2,259.32
 08/19         $0.00            $924.05                    $0.00           $4,140.36*       *        COUNTY TAX                     $2,324.40          ($956.99)
 08/19         $0.00             $0.00                     $0.00             $159.49*       *        FHAMIP INS                     $2,324.40         ($1,116.48)
 09/19         $0.00            $924.05                    $0.00             $155.92*       *        FHAMIP INS                     $2,324.40          ($348.35)
 09/19         $0.00           $411.64*                    $0.00                $0.00                 Esc deposit                   $2,324.40              $63.29
 10/19         $0.00            $924.05                    $0.00             $155.92*       *        FHAMIP INS                     $2,324.40            $831.42
 11/19        $934.28           $924.05                 $159.49              $155.92*       *        FHAMIP INS                     $3,099.19          $1,599.55
 12/19        $934.28           $924.05                 $159.49              $155.92*       *        FHAMIP INS                     $3,873.98          $2,367.68
 01/20        $934.28           $934.28                 $159.49              $155.92*       *        FHAMIP INS                     $4,648.77          $3,146.04
 02/20        $934.28           $934.28                 $159.49              $155.92*       *        FHAMIP INS                     $5,423.56          $3,924.40
 03/20        $934.28           $934.28                 $159.49              $155.92*       *        FHAMIP INS                     $6,198.35          $4,702.76
 04/20        $934.28           $934.28                 $159.49              $155.92*       *        FHAMIP INS                     $6,973.14           $5,481.12
 05/20        $934.28          $1,868.56                   $0.00            $4,076.77*      *        COUNTY TAX                     $7,907.42          $3,272.91
 05/20         $0.00             $0.00                  $159.49              $155.92*       *        FHAMIP INS                      $7,747.93          $3,116.99
 06/20        $934.28           $934.28               $4,140.36                 $0.00                COUNTY TAX                     $4,541.85          $4,051.27
 06/20         $0.00             $0.00                  $159.49              $155.92*    *           FHAMIP INS                     $4,382.36          $3,895.35
 07/20        $934.28          $1,868.56                $159.49              $155.92*    *           FHAMIP INS                      $5,157.15         $5,607.99
 07/20         $0.00             $0.00                     $0.00           $1,209.00*    *           HAZARD SFR                      $5,157.15         $4,398.99
 08/20        $934.28           $934.28                    $0.00           $4,140.36E    E           COUNTY TAX                     $6,091.43           $1,192.91
 08/20         $0.00             $0.00                  $159.49              $159.49E    E           FHAMIP INS                     $5,931.94          $1,033.42
 08/20         $0.00             $0.00                 $1,110.00                $0.00                HAZARD SFR                     $4,821.94          $1,033.42
 09/20        $934.28           $934.28                $4,047.15                $0.00                COUNTY TAX                     $1,709.07           $1,967.70
 09/20         $0.00             $0.00                  $159.49              $159.49E    E           FHAMIP INS                     $1,549.58          $1,808.21
 10/20        $934.28           $934.28                 $159.49              $159.49E    E           FHAMIP INS                     $2,324.37          $2,583.00
 Total       $11,211.36      $16,243.25              $11,211.39            $15,919.57                   Total                      $2,324.37         $2,583.00
            Projected                           Projected                                                                         Current        Required
            Payment                           Disbursement                                           Description                  Balance         Balance
 Month                                                                                                                                           Projected
                                                                                                        Start                    $2,583.00           $3,142.05
 11/20         $945.00                                   $159.49                                     FHAMIP INS                      $3,368.51        $3,927.56
 12/20         $945.00                                   $159.49                                     FHAMIP INS                     $4,154.02          $4,713.07
 01/21         $945.00                                   $159.49                                     FHAMIP INS                     $4,939.53         $5,498.58
 02/21         $945.00                                   $159.49                                     FHAMIP INS                      $5,725.04        $6,284.09
 03/21         $945.00                                   $159.49                                     FHAMIP INS                      $6,510.55        $7,069.60
 04/21         $945.00                                   $159.49                                     FHAMIP INS                     $7,296.06          $7,855.11
 05/21         $945.00                                 $4,076.77                                     COUNTY TAX                     $4,164.29         $4,723.34
 05/21           $0.00                                   $159.49                                     FHAMIP INS                     $4,004.80         $4,563.85
 06/21         $945.00                                   $159.49                                     FHAMIP INS                      $4,790.31        $5,349.36
 07/21         $945.00                                   $159.49                                     FHAMIP INS                     $5,575.82         $6,134.87
 08/21         $945.00                                 $4,140.36                                     COUNTY TAX                     $2,380.46         $2,939.51
 08/21           $0.00                                   $159.49                                     FHAMIP INS                     $2,220.97         $2,780.02
 08/21           $0.00                                 $1,209.00                                     HAZARD SFR                      $1,011.97       $1,571.02<
 09/21         $945.00                                   $159.49                                     FHAMIP INS                      $1,797.48        $2,356.53
 10/21         $945.00                                   $159.49                                     FHAMIP INS                     $2,582.99         $3,142.04
 Total      $11,340.00                               $11,340.01                                         Total                      $2,582.99         $3,142.04

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call our Bankruptcy Department at 1-877-343-5602. Our hours of
operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
